DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a device comprising: a planar main body defined by a first end and a second end; a first pair of arms positioned at the first end and a second pair of arms positioned at the second end; wherein each pair of arms comprises a first arm and a second arm that are separated by a predetermined distance; wherein each first arm is defined by an aperture that is aligned with the corresponding aperture on the second arm of each pair; wherein the arms extend from one face of the main body; and wherein the distance between the first arm is adjustable relative to the second arm in each pair of arms.

The closest prior art of record, U.S. Patent Number 5,491,990 to Von Lambert, disclose a device (20) comprising: a planar main body (26a) defined by a first end (46a) and a second end (50a); a first pair of arms (bracket 30a comprises a pair of arms) positioned at the first end and a second pair of arms (bracket 32a comprises a pair of arms) positioned at the second end; wherein each pair of arms comprises a first arm (36; figure 5) and a second arm (36; figure 7) that are separated by a predetermined distance; wherein each first arm is defined by an aperture (40) that is aligned with the corresponding aperture (40) on the second arm of each pair; and wherein the arms extend from one face of the main body (figures 9 and 10).
However, Von Lambert does not disclose the distance between the first arm is adjustable relative to the second arm in each pair of arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 9, 2022